Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claim 1-20 of this application is patentably indistinct from claim 1,2,6,9-13,22,23 of Application No.16521228. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10126608. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite corresponding common electrical line, common electrode, signal lines and bridge features for a liquid crystal display device.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending U.S. Patent Application No. 16/163794. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite corresponding common electrical line, common electrode, signal lines and bridge features for a liquid crystal display device. Conclusion

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murade (US 6262702) in view of Oke et al (US 20050225708) and in view of Song et al (US 20050128417)
Regarding Claim 1,
Murade discloses (Fig. 1 and Fig. 10) display device comprising: a first substrate (1); a second substrate (2); and a liquid crystal layer (50) disposed between the first substrate and the second substrate, the first substrate comprising: a plurality of pixels arranged in a display portion, each of the pixels including a pixel electrode (11); a plurality of thin film transistors (30), each electrically connected to a corresponding one of the pixel electrodes (column 14, lines 31-39); a plurality of signal lines (35) electrically connected to the thin film transistors; a common electrode (21) opposed to the pixel electrodes (11), the liquid crystal layer (50) being controlled by an electric field between the pixel electrodes and the common electrode; a first insulating film (12) interposed between the pixel electrodes and the common electrode; a second insulating film (42) disposed under the common electrode and the pixel electrodes; a common line (LCCOM and column 19, lines 45-50, LCCOM would be disposed between 1 and 12,22 as shown in Fig. 10) being disposed along at least one side of the display portion and intersecting the signal lines, in plan view; a plurality of contact holes (80a in Fig. 9) each electrically coupling the common line (LCCOM) and the common electrode; a plurality of gate lines (21) electrically connected to the thin film transistors; wherein the common electrode (21) overlaps the entire area of the display portion,
Murade does not disclose a bridge that is disposed at an intersection of the common line and one of the signal lines, the bridge being formed in a same layer as the gate lines, wherein the common electrode overlaps the entire area of the display portion, and wherein the contact holes are arranged in a first direction along the common line in such a manner that a distance between the contact holes in the first direction is less than a length of each pixel in the first direction.
Oke et al discloses a bridge that is disposed at an intersection of the common line (Figure 9, elements BR, [0120],[0301]) and one of the signal lines, the bridge being formed in a same layer as the gate lines.
Song et al discloses wherein the contact holes (140’) are arranged in a first direction along the common line (130’) in such a manner that a distance between the contact holes in the first direction is less than a length of each pixel in the first direction.[0050]
It would have been obvious to one of ordinary skill in the art to modify Murade to include Oke et al motivated by the desire to establish the electrical connections to further include Song et al’s plurality of contact holes motivated by the desire to strengthen the electric connection of the common electrode of the lower end portion can be achieved [0050].
Regarding Claim 2, 
Murade, Oke et al, and Song et al discloses everything as disclosed above. Murade (Fig. 1 and Fig. 10) discloses wherein the common line (LCCOM) intersects the gate lines (31) in plan view.
Regarding Claim 3, 
Murade, Oke et al, and Song et al discloses everything as disclosed above. Murade (Fig. 1 and Fig. 10) discloses a signal line control circuit configured to provide a display signal to each of the signal lines; and a gate line (31) control circuit configured to provide a gate signal to each of the gate lines, wherein the common line (LCCOM) is disposed between the display portion and the signal line control circuit, and is disposed between the display portion and the gate line control circuit.
Regarding Claim 4, 
Murade, Oke et al, and Song et al discloses everything as disclosed above. Murade (Fig. 1 and Fig. 10) discloses wherein the common line (LCCOM) is formed of a same layer as the signal lines (35).
Regarding Claim 5, 
Murade, Oke et al, and Song et al discloses everything as disclosed above. Murade (Fig. 1 and Fig. 10) discloses wherein the common electrode (21) is closer to the liquid crystal layer (50) than the common line (LCCOM) and the signal lines (35) in a sectional view.
Regarding Claim 6, 
Murade, Oke et al, and Song et al discloses everything as disclosed above. Murade (Fig. 1 and Fig. 10) discloses wherein the first substrate (1) comprises the entire portion of the common line (LCCOM) in plan view.
Regarding Claim 7, 
Murade, Oke et al, and Song et al discloses everything as disclosed above. Murade (Fig. 1 and Fig. 10) discloses wherein the pixel electrode (11) is under the common electrode (21).
Regarding Claim 8, 
Murade, Oke et al, and Song et al discloses everything as disclosed above. Murade (Fig. 1 and Fig. 10) discloses wherein the pixel electrode (11) is above the common electrode (21).
Regarding Claim 9, 
Murade, Oke et al, and Song et al discloses everything as disclosed above. Murade (Fig. 1 and Fig. 10) discloses wherein the common line (LCCOM) is disposed in an area where the pixels are not formed in plan view.
Regarding Claim 10, 
Murade, Oke et al, and Song et al discloses everything as disclosed above. Song et al discloses wherein the contact holes (140’) are arranged in the first direction that is an extending direction of the signal lines in such a manner that the distance between the contact holes in the first direction is less than the length of each pixel in the first direction.
Claim 11-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murade (US 6262702) and in view of Song et al (US 20050128417)
Regarding Claim 11, 
Murade, Oke et al, and Song et al discloses everything as disclosed above. Murade (Fig. 1 and Fig. 10) discloses a first substrate (1); a second substrate (2); and a liquid crystal layer (50) disposed between the first substrate and the second substrate, the first substrate comprising: a plurality of pixels arranged in a display portion, each of the pixels including a pixel electrode (11); a plurality of thin film transistors (30), each electrically connected to a corresponding one of the pixel electrodes; a plurality of signal lines (35) electrically connected to the thin film transistors; a common electrode (21) opposed to the pixel electrodes (11); a first insulating film (12) interposed between the pixel electrodes and the common electrode; a second insulating film(42) disposed under the common electrode and the pixel electrodes; a common line (LCCOM and column 19, lines 45-50, LCCOM would be disposed between 1 and 12,22 as shown in Fig. 10)  disposed between the first substrate and the second insulating film, along at least one side of the display portion; and a plurality of gate lines (31) electrically connected to the thin film transistors.
Murade does not disclose a plurality of contact holes each electrically coupling the common line and the common electrode; wherein the contact holes are arranged in a first direction along the common line in such a manner that a distance between the contact holes in the first direction is less than a length of each pixel in the first direction.
Song et al discloses wherein the contact holes (140’) are arranged in a first direction along the common line (130’) in such a manner that a distance between the contact holes in the first direction is less than a length of each pixel in the first direction.[0050]
It would have been obvious to one of ordinary skill in the art to modify Murade to include Song et al’s plurality of contact holes motivated by the desire to strengthen the electric connection of the common electrode of the lower end portion can be achieved [0050].
Regarding Claim 12,
In addition to Murade and Song et al, Murade discloses (Fig. 1 and Fig. 10) wherein the common line (LCCOM) intersects the gate lines (21) in plan view.
Regarding Claim 13,
In addition to Murade and Song et al, Murade discloses (Fig. 1 and Fig. 10) a signal line (35) control circuit configured to provide a display signal to each of the signal lines; and a gate line (31) control circuit configured to provide a gate signal to each of the gate lines, wherein the common line(LCCOM) is disposed between the display portion and the signal line control circuit, and is disposed between the display portion and the gate line control circuit.
Regarding Claim 14,
In addition to Murade and Song et al, Murade discloses (Fig. 1 and Fig. 10) wherein the common line (LCCOM) is formed of in a same layer as the signal lines (35).
Regarding Claim 15,
In addition to Murade and Song et al, Murade discloses (Fig. 1 and Fig. 10) wherein the common electrode (21) is closer to the liquid crystal layer (50) than the common line (LCCOM) and the signal lines (35) in a sectional view.
Regarding Claim 16,
In addition to Murade and Song et al, Murade discloses (Fig. 1 and Fig. 10) wherein the first substrate (1) comprises the entire portion of the common line (LCCOM) in plan view.
Regarding Claim 17,
In addition to Murade and Song et al, Murade discloses (Fig. 1 and Fig. 10) wherein the pixel electrode (11) is under the common electrode (21).
Regarding Claim 18,
In addition to Murade and Song et al, Murade discloses (Fig. 1 and Fig. 10) wherein the pixel electrode (11) is above the common electrode (21).
Regarding Claim 19,
In addition to Murade and Song et al, Murade discloses (Fig. 1 and Fig. 10) wherein the common line (LCCOM) is disposed in an area where the pixels are not formed in plan view.
Regarding Claim 20,
In addition to Murade and Song et al, Song et al discloses wherein the contact holes (140’) are arranged in the first direction that is an extending direction of the signal lines in such a manner that the distance between the contact holes in the first direction is less than the length of each pixel in the first direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871